Citation Nr: 1331610	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  10-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for postoperative residuals of a right parotid gland tumor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to November 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss, tinnitus, and for postoperative residuals of a right parotid gland tumor (claimed as residuals of a right ear tumor).  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss, tinnitus, and postoperative residuals of a right parotid gland tumor that are related to service.  He specifically maintains that he was exposed to acoustic trauma during service from engine noise, ammunition, and M-16 rifles.  He essentially reports that his bilateral hearing loss and tinnitus were first experienced during service and have continued since service.  

The Veteran also maintains that he was struck in the face by a hook in the right face and right ear area while placing an engine in a military vehicle.  He essentially contends that such injury led to his subsequent right parotid gland tumor.  

The Veteran served on active duty from October 1977 to November 1978.  His DD Form 214 indicates that his occupational specialty was listed as a recovery specialist.  A related civilian occupation was listed as a tow truck operator.  

The Veteran is competent to report that he had hearing problems and ringing in the ears in service and hearing loss and ringing in the ears since service.  He is also competent to report that he suffered an injury to the right face and right ear area during service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, and do not show complaints, treatment, or diagnoses of tinnitus, a right face or right ear injury, or any right parotid gland problems.  Such records do show treatment for ear complaints and for a head injury.  A December 1977 treatment entry noted that the Veteran was seen for complaints of a cold, a cough, a sore throat, and earaches.  The assessment was a possible strep throat accompanied by a chest cold.  

An April 1978 treatment entry indicated that the Veteran complained of a wax build up in both ears.  The examiner reported that the Veteran's ears were impacted with wax and that they were flushed with an ear syringe.  A May 1978 entry noted that the Veteran's left ear had a slight wax build up with excess fluid.  The assessment was a slight wax build up and the stomach flu.  

An August 1978 treatment entry related that the Veteran complained of a right earache for two hours.  He stated that he had steady, throbbing, pain.  The examiner reported that the Veteran had wax build up in the ears.  It was noted that the Veteran's ears were irrigated and that he was provided with Dimetapp.  

A September 1978 treatment entry indicated that the Veteran complained of a headache and dizziness after a trauma to the head after falling the previous day.  The assessment was a slight contusion to the forehead.  Another September 1978 treatment entry, on that same day, noted that the Veteran complained of an abrasion to the left side of the forehead.  A diagnosis was not provided.  

Post-service private and VA treatment records show treatment for bilateral hearing loss and for tinnitus, as well as for postoperative residuals of a right parotid gland tumor.  

For example, a November 1996 treatment report from the St. John's Mercy Hospital indicated that the Veteran had a right parotid mass and that he was to undergo a right parotidectomy.  It was also noted, as to a medical/surgical history, that the Veteran had a history of tinnitus.  

A November 1996 operative report from the St. John's Mercy Hospital noted that the Veteran underwent a right parotidectomy with a facial nerve dissection and preservation.  The postoperative diagnosis was a right parotid mass.  

A June 2011 VA treatment entry noted that the Veteran reported that he had a decrease in his hearing and constant, bilateral, tinnitus.  The examiner reported that that the audiological evaluation results showed normal hearing from 250 to 2000 Hertz, sloping to a mild to moderate sensorineural hearing loss at 3000 to 8000 Hertz, with a word recognition score of 96 percent in the Veteran's right ear.  It was noted that there was a slight decrease at 3000 to 4000 Hertz (down 10 decibels) and a significant decrease at 8000 Hertz (down 25 decibels) since May 2008.  As to the Veteran's left ear, the examiner indicated he had normal hearing from 250 to 6000 Hertz, sloping to a moderate to severe sensorineural hearing loss at 8000 Hertz, with a word recognition score of 100 percent.  The examiner stated that the Veteran had a slight decrease at 2000 to 3000 Hertz (down by 10 decibels) and a significant decrease at 4000 Hertz and 8000 Hertz (down by 25 decibels) since May 2008.  

An October 2011 VA treatment entry noted that the Veteran had a history of a right parotidectomy in "1995" with a resulting facial contour deformity, and that he presented for a Radiesse injection to the right parotidectomy bed.  The assessment was status post Radiesse filler injection into a contour deformity of the infra-auricular region following a remote post parotidectomy.  

The Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claim folder, as to his claims for service connection for bilateral hearing loss, tinnitus, and for postoperative residuals of a right parotid gland tumor.  In light of the evidence of record, the Board finds that such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In a January 2012 statement, the Veteran reported that he received all of his treatment through the St. Louis, Missouri VA Medical Center.  The most recent VA treatment reports of record from such facility are dated in July 2011.  As there may be outstanding treatment records, including VA treatment records, that may be pertinent to the Veteran's claims, an attempt must be made to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA treatment records that are not already in the claims folder relating to his reported treatment for bilateral hearing loss, tinnitus, and for postoperative residuals of a right parotid gland tumor, and dated since July 2011, from the St. Louis, Missouri, VA Medical Center.  

2.  Ask the Veteran to identify all other medical providers who have treated him for bilateral hearing loss, tinnitus, and for postoperative residuals of a right parotid gland tumor, since July 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Schedule the Veteran for a VA audiological examination to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss and tinnitus.  If current hearing loss and tinnitus are identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus were incurred in service, or are the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's reports that his bilateral hearing loss and tinnitus were first manifested during his period of service, and have continued since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed postoperative residuals of a right parotid gland tumor.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed postoperative residuals of a right parotid gland tumor are related to and/or had their onset during his period of service.  The examiner must specifically acknowledge and discuss the Veteran's reports that he suffered an injury to the right face and right ear during service and his contentions that such injury may have led to his subsequent right parotid gland tumor.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Then readjudicate the claims on appeal.  If any of the benefits remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


